DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4,8-11,15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haramaty et al (U.S.Pat. # 9,548,960).
           Regarding claims 1,8,15, Haramaty et disclose a system for supporting dual-port virtual router (see fig. 1) in a high performance computing environment, comprising: one or more computers, each comprising one or more microprocessors (28 of fig. 1); a first subnet (see SUBNET A, SUBNET B, SUBNET C of fig. 1), the dual port virtual router (24 of fig. 1) comprising at least two virtual router ports (the router 28 connected to at least  two subnets therefore, the router 28 has at least two ports); a subnet manager of 
         Regarding claims 2,9,16, Haramaty et al disclose wherein the dual port virtual router is managed solely by the subnet manager of the first subnet (line 12-46, col. 5).  
         Regarding claims 3,10,17, Haramaty et al disclose wherein the subnet manager communicates instructions via subnet management packets within the first subnet (see fig. 3).  
         Regarding claims 4,11,18, Haramaty et al disclose wherein, as a result of the subnet manager detecting the first virtual router port as the end point of the first subnet, upon a subnet management packet being received at the first virtual router port, the subnet management packet is blocked from being sent to a second virtual router port of the at least two virtual router ports (line 61-63, col. 7 disclose that if the result is negative, the packet is forwarded within the current subnet not to forward to another subnet via another port).  

Claims 5-7,12-14,19,20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haramaty et al in view of Johnsen et al (U.S.Pub. # 2012/0311682).
         Regarding claims 5,1219, Haramaty et al donot specifically disclose wherein the subnet management packet comprises a discovery message.  Johnsen et al disclose wherein the subnet management packet comprises a discovery message (para. 0033). Therefore, it would have been obvious to one skilled in the art to use the teaching of Johnsen et al in the system of Haramaty et al in order to configure and maintain InfiniBand subnet.
        Regarding claims 6,13,20,Haramaty et al disclose-28- Oracle Matter No.:Attorney Docket No.: ORA160570-US-CNT-2ORACL-05722US3ORACLE CONFIDENTIALa second subnet, the second subnet being connected to the first subnet via the second virtual router port (see SUBNETs A, B, C (22) are interconnected by different routers RO, R1,R2 ( 24)  of fig. 1)  
     Regarding claims 7,14,20, Johnsen et al disclose wherein the discovery message seeks connectivity information about the second subnet (para. 0023,0033).
    
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJIT PATEL whose telephone number is (571)272-3140. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AJIT PATEL/Primary Examiner, Art Unit 2416